DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 31, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on July 6, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (Pat Num 6,803,518).  Chang discloses a communication cable (Figs 1-4) that secures the conductors in every propagation channel being kept juxtaposed and equal  by side is defined as a lateral direction, and a direction intersecting the lateral direction is defined as a vertical direction, the shielding body (left and right 21) has a first flat portion (top of left and right 21) and a second flat portion (bottom of left and right 21) in the lateral direction (Fig 4), and constitute a pair of the vertical direction (two pairs of shielding are shown, Fig 4) and a first semicircular side (left side of left and right 21) and a second semicircular side (right side of left and right 21), wherein each are connected to the first flat portion (top of left and right 21) and the second flat portion (bottom of left and right 21) and constituting a pair in the lateral direction (i.e. two pairs of shielding are shown, Fig 4), a sheath (40) having a flat outer shape (Fig 4) which is longer along the lateral direction and has a convex shape (Fig 4) wherein a thickness of the sheath (40) is largest in positions on a virtual line extending from a center defined between the pair of the insulated wires (10) along a vertical direction the sheath (40) comprises a constituent material (Col 4, lines 10-15), which has a larger thickness in a portion (left and right sides) placed outside the signal line (10) in the lateral direction (left and right) than in a portion (top and bottom of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Pat Num 6,803,518) in view of Keller (Pat Num 5,668,912).  Chang discloses a communication cable (Figs 1-4) that secures the conductors in every propagation channel being kept juxtaposed and equal lengths even if the transmission cable is bent, thereby enhancing frequency (Col 2, lines 28-37).  Specifically, with respect to claim 13, Chang discloses a communication cable (Fig  4) comprising a signal line (10) comprising a pair of insulated wires (11b, 11b) placed side by side (Fig 4), each insulated wire (11b, 11b) having a conductor (not numbered) and an insulation covering which covers the conductor (located at 11b, 11b, Col 3, lines 1-8); a shielding body (left and right 21) which covers a single one of the signal line (left and right 10) and a sheath (40) which covers the shielding body (left and right 21), a metallic conductor (30) extending in a direction of the signal line (left and right 10) wherein when a direction along which the pair of insulated wires (10) are placed side by side is defined .
	While Chang disclose metallic conductors being placed outside the shielding layers on the side of the conductors, Chang doesn’t necessarily disclose that the conductors are high tensile fibers acting as a bend restricting member which restricts bending of the signal line in a lateral direction nor extends when tension is applied upon bending of the cable in a lateral direction (claims 13, 15, 16), nor the tensile fiber being aramid (claim 14).

	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Chang to comprise at least two metal conductors being made of aramid materials configuration as taught by Keller because Keller teaches that such a materials such as metallic conductors and aramid are commonly utilized in cable as tensile strength members (Col 3, lines 50-55) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 18-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Siahan et al (Pat Num 2011/0174515, herein referred to as Siahan).   Siahan discloses a communication cable (Figs 1-5) that keeps the conductors in a fixed configuration (Paragraph 2).  Specifically, with respect to claim 18, Siahan discloses a communication cable (400, Fig 4) comprising a signal line (Fig 4) comprising a pair of insulated wires (located at 214 & 216) placed side by side (Fig 4), wherein each insulated wire (located 214 & 216) having a conductor (214 & 216) and an insulation covering (215 & 217) which covers the conductor (214 & 216),  a shielding body  (222) which covers the signal line (Fig 4) and a sheath (224) which covers the shielding body .  
	While Siahan discloses a resin plate, Siahan doesn’t necessarily disclose the resin plate being placed outside the signal line (located 214 & 216) in the vertical direction with a plane of the plate extending along an axis direction of the signal line, and the resin plate acts as a bend restricting member which restricts bending of the signal line in the lateral direction as compared with bending of the signal line in the vertical direction (claim 18), nor the resin plate has a width equal to or larger than a size 
	With respect to claims 18 & 27, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to modify the cable of Siahan to comprise the resin plate being placed outside the signal line (located 214 & 216) in the vertical direction with a plane of the plate extending along an axis direction of the signal line, and the resin plate acts as a bend restricting member which restricts bending of the signal line in the lateral direction as compared with bending of the signal line in the vertical direction,  since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
	With respect to claim 20, it would have been an obvious matter of design choice to modify Siahan to comprise a resin plate that has a width equal to or larger than the size of the signal line in the lateral direction, since such a modification would have involved a mere change in size of a component and a change of size is generally recognized as being within the ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Chang doesn’t teach the claim limitations of the sheath having a flat outer 			shape which is longer along the lateral direction and has a convex shape 			where a thickness of the sheath is the largest in positions on a virtual line 	
B)	Chang doesn’t teach the high tensile fiber acting as a bend restricting 			member, wherein the high tensile fiber does not extend when a tension is 			applied upon bending of the cable in a lateral direction
C)	Chang teaches away from the use of high tensile fiber and therefore 			cannot be obvious in view of Keller.
D)	Siahan doesn’t necessarily teach the resin plates being placed outside the 		shielding body, wherein the first resin plate and the second resin plate 			being positioned on opposite sides of the signal line in the vertical 				direction with a plane of the resin plate extending along an axis direction 			of the signal line.
With respect to argument A, the examiner respectfully traverses.  Specifically, Chang clearly illustrates that the sheath having a flat outer shape which is longer along the lateral direction and has a convex shape where a thickness of the sheath is the largest in positions on a virtual line extending from a center defined between the pair of the insulated wires along the vertical direction (see drawing below).

    PNG
    media_image1.png
    648
    813
    media_image1.png
    Greyscale



2125     Drawings as Prior Art
                                    DRAWINGS CAN BE USED AS PRIOR ART
Drawings and pictures can anticipate claims if they clearly show the structure which is
claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the
picture must show all the claimed structural features and how they are put together.
Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is
immaterial. For instance, drawings in a design patent can anticipate or make obvious the
claimed invention as can drawings in utility patents. When the reference is a utility patent, it
does not matter that the feature shown is unintended or unexplained in the specification.
The drawings must be evaluated for what they reasonably disclose and suggest to one of
ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).
See MPEP  § 2121.04 for more information on prior art drawings as "enabled
disclosures."

	In light the above statements, the examiner respectfully submits that the 35 USC 102(a)(1) is proper and just.
	With respect to arguments B & C, the examiner respectfully traverses.  Firstly, the examiner has conceded that Chang doesn’t necessarily disclose the tensile strength member as claimed.  However, it is known in the art, that drain wires themselves inheritly provide the cable with more rigidity, thereby reducing bending of a cable in which they reside, while also providing a common ground for the signals of the cable.  Secondly, replacing one or two of the ground wires with a tensile member, would not interference with the function of the cable as long as one of the remaining ground wires 
The courts have also been consistent that functional language doesn’t differentiate the claimed invention from the prior art, if all of the structural limitations of the claimed invention are disclosed in the prior art references.  Specifically, the MPEP teaches:
2114 [R-1]    Apparatus and Article Claims — Functional Language
For a discussion of case law which provides guidance in interpreting the functional
portion of means-plus-function limitations see MPEP  § 2181 - §  2186.
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE
FROM THE PRIOR ART
>While features of an apparatus may be recited either structurally or functionally, claims<
directed to >an< apparatus must be distinguished from the prior art in terms of structure
rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,
1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to
function did not defeat the Board’s finding of anticipation of claimed apparatus because
the limitations at issue were found to be inherent in the prior art reference); see also In re
Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re
Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims
cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  &
Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis
in original).
structural limitations of the claimed invention are disclosed in the prior art reference and therefore must be capable of performing the same functions and be utilized in the same manner.  If some different structure is responsible for performing the  function of the claimed invention, then the applicant has to claim the different structure to differentiate the claimed invention from the prior art.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to argument D, the examiner respectfully traverses.  Siahaan clearly teaches that the resin plate may be made of various configuration and shapes, such as an I beam (see below).  

    PNG
    media_image2.png
    300
    172
    media_image2.png
    Greyscale

Clearly, if the resin plate is formed as I, clearly there would exist a top plate and a bottom plate as shown above.  Therefore, the 35 USC 103(a) rejection is proper and just.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which teaches various shield cables.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III